NOTICE OF ALLOWABILITY
The Amendment filed June 2, 2022 has been entered.  Claims 31-61 are pending.
Claims 31-48 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 49-61, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 31-61 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,615,596 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Andrew on August 5, 2022.

The application has been amended as follows: 
Claim 31:

A protein product comprising: a mixture of water and particulate matter comprising protein, wherein the particulate matter comprising protein is derived from nuts, the mixture comprising: medium chain aldehydes and pyrazines, wherein a ratio of a total concentration of medium chain aldehydes in the mixture to a total concentration of pyrazines in the mixture, as determined by gas chromatography-mass spectrometry, is greater than or equal to 0.5 and less than or equal to 20; from about 1.0 wt. % to about 5.0 wt. % total protein by weight of the mixture; from about 40 wt. % to about 98 wt. % water by weight of the mixture; less than or equal to about 4.0 wt. % oil and fat by weight of the mixture; and greater than or equal to about 0 wt. % to less than or equal to about 10 wt. % sweetener, wherein the particulate matter has an average particle size less than or equal to about 50 pm.




Claim 32:

The protein product of claim 31, wherein the nuts are 
Claim 41:

A protein product comprising: a mixture of water and particulate matter comprising protein, wherein the particulate matter comprising protein is derived from nuts, the mixture comprising: medium chain aldehydes and pyrazines, wherein a ratio of a total concentration of medium chain aldehydes in the mixture to a total concentration of pyrazines in the mixture, as determined by gas chromatography-mass spectrometry, is greater than or equal to 0.5 and less than or equal to 45; Page 3 of 9Application No. 16/085,391 AMENDMENT dated June 2, 2022 Attorney Docket 1410-148669-US from about 0.5 wt.% to about 8.0 wt.% total protein by weight of the mixture; from about 40 wt. % to about 98 wt. % water by weight of the mixture; and less than or equal to about 4.0 wt. % oil and fat by weight of the mixture, wherein the particulate matter comprising protein has an average particle size less than or equal to about 50pm, the particulate matter comprising protein is processed under a heat load greater than or equal to about 20 and less than or equal to about 125.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
This application is allowed for the reasons set forth in the parent application, 15/069,218, now U.S. Patent No. 9,615,596.  The closest prior art of record, Adesola et al. (“Effects of some processing factors on the characteristics of stored groundnut milk extract” – African Journal of Food Science, Vol. 7(6), June 2013, pp. 134-142), disclose a groundnut milk comprising a mixture of water and a fine paste of steeped or roasted groundnut (i.e. peanut) wherein the groundnut has a protein content of 2.05 %, a fat content of 2.9% and a moisture content of 87.2% and that from roasted groundnut has a protein content of 2.33%, a fat content of 3.48% and a moisture content of 82.5% ((Abstract, p. 135/Materials and Methods, p. 136/Table 2).  
Adesola et al. does not disclose a product with the claimed ratio of medium chain aldehydes to pyrazines.  Instead, Adesola et al. disclose a process wherein the groundnuts are heated to 170°C (338°F) for 25 minutes.  The data in the present specification (Table 1) demonstrates that heating peanuts (i.e. groundnuts) at a temperature of 310°F for 15 minutes results in a product having a ratio of medium chain aldehyde to pyrazine below the lower limit of the claimed range.  Moreover, the data show as temperature and heating time of the peanuts increase, the ratio of medium chain aldehyde to pyrazine in the produced product decreases.  
 Moreover, the prior art of record, Adesola et al., is silent with respect to the presence of aggregates or aggregate size.  The present specification show that sterilization of the peanut milk by indirect methods provides for aggregation of the proteins which increases the protein size and improves the mouthfeel and texture of the product (see Figure 8-11 showing aggregate formation resulting from indirect sterilization).  Adesola et al. does not disclose an indirect sterilization or pasteurization process.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759


/ELIZABETH GWARTNEY/
Primary Examiner, Art Unit 1791